1

2

3

4

5

6

7                                    UNITED STATES DISTRICT COURT

8                           FOR THE EASTERN DISTRICT OF CALIFORNIA

9

10   RODERICK WILLIAM LEAR,                             Case No. 1:15-cv-01903-DAD-JDP (PC)
11                      Plaintiff,                      ORDER VACATING ORDER & WRIT OF
                                                        HABEAS CORPUS AD TESTIFICANDUM
12          v.
13   JOHNATHAN AKANNO and                               ECF No. 91
     JENNIFER PALOMINO,
14
                        Defendants.
15

16          Plaintiff Roderick William Lear, a state prisoner represented by counsel appointed for the

17   limited purpose of settlement, proceeds in this civil rights action brought under 42 U.S.C. § 1983.

18   On April 30, 2019, the Court issued an Order & Writ of Habeas Corpus Ad Testificandum,

19   directing plaintiff’s institution of confinement to make plaintiff available to participate in a

20   settlement conference. ECF No. 91. On July 3, 2019, the court vacated the settlement

21   conference. ECF No. 93. Because the settlement conference has been vacated, the court will also

22   vacate the Order & Writ of Habeas Corpus Ad Testificandum issued on June 14, 2019.

23          Order

24          IS ORDERED that the Order & Writ of Habeas Corpus Ad Testificandum on June 14,

25   2019, as to Roderick William Lear, CDCR # H-28226, ECF No. 91, is VACATED.

26

27

28
                                                       1
1    IT IS SO ORDERED.
2

3    Dated:   July 3, 2019
                                 UNITED STATES MAGISTRATE JUDGE
4

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                             2
1

2

3

4

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     3
